Citation Nr: 1145062	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.     Entitlement to service connection for hypertension.

2.     Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claims for service connection for hypertension and hepatitis C.

In March 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable law and regulations state that VA will provide a medical examination or obtain a medical opinion where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103(d)(2)(2010), 38 C.F.R. § 3.159(c)(4)(i) (2011).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court of Appeals for Veterans Claims (Court) clarified that the third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.

The medical evidence of record shows a current diagnosis of hepatitis C and a history of hypertension.  The Board finds that this is competent evidence suggesting a current disability.

The Veteran's service personnel records show that she was a medical specialist and that she had eight weeks of training for medical corpsman.  This demonstrates that the Veteran has some medical training and specialized knowledge.  The Veteran testified at her March 2011 Board hearing that she was exposed to dirty needles in the course of her duties as a medical assistant.  She testified that she believes that she was infected with hepatitis C from these needles.  Additionally, the Veteran testified that in service she experienced a tingly and prickly sensation in her left arm and hand when trying to sleep as well as a sense of being light-headed and dizzy at times.  She testified that she believes these symptoms were early signs of her current hypertension.  The Board finds that this credible, competent evidence satisfies the low threshold standard articulated in McLendon.  Therefore, the Board finds that a remand is necessary to obtain a VA examination and opinion to address the etiology of the Veteran's current hepatitis C and hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her current hepatitis C.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner is asked to opine as to whether the Veteran's current hepatitis C is etiologically related to her active duty service period.  Specifically, the examiner is asked if it is at least as likely as not (a degree of probability of 50% or higher) that the current hepatitis C is related to any aspect of the Veteran's active duty service, to include exposure to dirty needles in the course of performing duties as a medical assistant.  The examiner is asked to weigh all risk factors for hepatitis C in the Veteran's history, including her reported history of intravenous drug use after service.  The examiner must provide a rationale for the opinion expressed.

2.  Schedule the Veteran for a VA examination to determine the etiology of her current hypertension.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner must first determine if the Veteran currently meets the criteria for a diagnosis of hypertension.  If she does not, the inquiry ends.  If the Veteran does currently have hypertension, the examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's hypertension is related to any aspect of her active duty service period.  The examiner must provide a rationale for the opinion expressed.

3.  Following the completion of the above, and any other development the AOJ deems necessary, the matters on appeal should be readjudicated.  If the benefits sought are not fully granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


